Citation Nr: 1138709	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  05-40 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from August 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2004.  In a decision dated in August 2008, the Board reopened the claim for service connection for PTSD, and denied the claim for service connection for PTSD on the merits.  The veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a memorandum decision dated in December 2010, the Court vacated that part of the Board decision which found that the duty to assist had been satisfied, and remanded that matter for further development.  

In the December 2010 memorandum decision, the Court also stated that the issue of service connection for an acquired psychiatric disability, which had been remanded by the Board in October 2004, was not before the Court, as a final decision had not been entered.  In the course of the RO's remand development, the RO granted service connection for an acquired psychiatric disability, to include anxiety and depression, in a rating decision dated in April 2011.  That constitutes a complete grant of the benefit sought at that time, and, therefore, that issue is no longer on appeal.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

This appeal was remanded by the Court for the express purpose of satisfying the duty to assist by obtaining all available VA medical records.  The Court noted that the VA had not obtained all identified VA medical center (VAMC) records dated from 1997 to 1999, although there was reference to such in the VA medical records on file.  The Court found that VA had otherwise satisfied the duty to assist.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA medical records from the appropriate facility(ies):
	*  All records of treatment, consultations, and examinations dated prior to June 1999, to include any records of mental health or psychiatric evaluations or treatment provided prior to that date.  Such records must date back to at least September 1997, when the Veteran is known to have received VA treatment.   
	*  All records of VA mental health and/or psychiatric treatment or evaluations dated from January 2006 to the present.  

A copy of any responses, to include (if applicable) a negative reply, should be included in the claims file.

2.  After completion of the above and any additional development deemed necessary, readjudicate the claim in light of all evidence of record, to specifically include all evidence received since the August 2008 Board decision.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond, before the case is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


